OPINION — AG — ** SCHOOLS ** IT IS CONSISTENT WITH STATE STATUTES TO APPROVE LOCAL SCHOOL DISTRICT APPLICATION FOR TITLE 1 (20 U.S.C.A. 241(A)) WHICH APPLICATION PROVIDE FOR FUNDING SERVICES TO HANDICAPPED CHILDREN. THE OKLAHOMA STATE LEGISLATURE HAS MANDATED SPECIAL EDUCATION SERVICES FOR HANDICAPPED, SPECIAL EDUCATION CHILDREN, HOWEVER, THERE IS NO SPECIFIC MANDATED FUNDING LEVEL OF STATE AND LOCAL SUPPORT FOR THE PROVIDING OF SUCH SERVICES. SUCH FUNDING LEVEL RATHER CONSISTS OF ALL AVAILABLE AND NOT OTHERWISE DEDICATED FUNDING SOURCES FROM STATE AND LOCAL FUNDING UPON THE BASIS OF CLASSIFICATIONS OF HANDICAPPED. A LOCAL SCHOOL DISTRICT MUST UTILIZE RESOURCES AVAILABLE UNDER PUBLIC LAW 940142 (20 U.S.C.A. 1411) FOR SPECIAL EDUCATION SERVICES TO THE HANDICAPPED AS A PREREQUISITE TO UTILIZING RESOURCES AVAILABLE THROUGH TITLE 1. CITE: 70 O.S. 1978 Supp., 3-104 [70-3-104], 70 O.S. 1978 Supp., 13-107 [70-13-107], OPINION NO. 77-169, OPINION NO. 72-222, 70 O.S. 1971, 1-108 [70-1-108], 70 O.S. 1971, 18-101 [70-18-101], 70 O.S. 1978 Supp., 18-109 [70-18-109] (R. THOMAS LAY)